MEMORANDUM**
Abimael Marquez-Bejar appeals from the 108-month sentence imposed following his guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
By its terms, the appeal waiver in the plea agreement encompasses the grounds of this appeal, and there is no evidence that the appeal waiver was not knowing and voluntary. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.2005). To the extent the plea agreement provided exceptions to the appeal waiver, those exceptions are not applicable here.
We dismiss in light of the valid appeal waiver. See id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.